Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claims 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
ALLOWABLE SUBJECT MATTER
Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over
Dudar et al. (U.S. Publication 2019/0285019) in view of Phlegm et al. (U.S. Publication 2014/0020763)
As to claims 1 & 12, Dudar discloses a chemical release detection system comprising: a camera (216, Fig. 2 & [0041] discloses an imaging device camera capturing a variety of angles including the rear of the vehicle) configured to detect a chemical release (322/328/334, Fig. 3 & [0063, 0066] discloses which may include indicting an oil leak is occurring during both the first and second engine conditions); an output control member configured to generate commands (via 324/330/336, Fig. 3 & [0064] discloses adjusting engine operation parameters depending on image condition); a mitigation member configured to reduce risk generated by the chemical release based on the commands by the output control member (324/330/336, Fig. 3 & [0064] discloses adjusting engine operation parameters depending on image condition); and a controller (12, Fig. 1 & [0021-0022, 0034] discloses a controller) in operative communication with the camera (216, Fig. 2 & [0041] discloses an imaging device camera capturing a variety of angles including the rear of the vehicle), the output control member, and provide an origin of the release and a direction of the release (See Fig. 3 wherein engine conditions are captured and oil leak locations are ascertained from image result….allowing for proper engine adjustments); wherein the controller (12, Fig. 1 & [0021-0022, 0034] discloses a controller) controls the operation of the output control member and the mitigation member. (As for claim 12’s threshold characteristic examiner submits images comprising blue is sufficient)
Dudar is silent to notifying the user of a chemical release.However, Phlegm’s [0028] discloses notifying the user of a chemical release. (See [0028] wherein vehicle operator is sent a notification in response to a coolant leak)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Dudar’s disclosure to include the above limitations in order to enhance initiate countermeasures to avoid further system damage.
As to claim 6, Dudar in view of Phlegm discloses everything as disclosed in claim 1. In addition, Dudar discloses a display, wherein the controller communicates with the display. ([See 0050, 0097])
As to claim 7, Dudar in view of Phlegm discloses everything as disclosed in claim 6. In addition, Dudar discloses wherein the display is a video display. ([See Live Feed, 0050, 0097])
As to claim 8, Dudar in view of Phlegm discloses everything as disclosed in claim 1. In addition, Dudar discloses wherein the camera is a video camera. ([See Live Feed, 0050, 0097])
As to claim 9, Dudar in view of Phlegm discloses everything as disclosed in claim 1. In addition, Dudar discloses wherein the controller is in wired or wireless communication with the camera, an isolation member, and the mitigation member. ([See Figures 1-2 & Corresponding Disclosure])
As to claim 10, Dudar in view of Phlegm discloses everything as disclosed in claim 1. In addition, Dudar discloses further comprising a gas detector. (See Abstract, [0014-0017]…See exhaust gas detector)
As to claim 11, Dudar in view of Phlegm discloses everything as disclosed in claim 1. In addition, Dudar discloses wherein the controller is configured to: detect the chemical release; identify one or more characteristics of the released chemical; determine whether the characteristics exceed a threshold value; execute remediation operations associated with the chemical when the identified characteristic detected exceeds the threshold value; determine a location of the chemical and a direction in which the chemical release is heading; and execute one or more remediation operations based on a data analysis of the chemical release. (See claim 1 Rationale)
As to claim 13, Dudar in view of Phlegm discloses everything as disclosed in claim 12. In addition, Dudar discloses wherein the chemical release is detected by one or more cameras. (See 320, Fig. Fig. 3 & [0063])
As to claim 14, Dudar in view of Phlegm discloses everything as disclosed in claim 12. In addition, Dudar discloses wherein the one or more cameras are visual range cameras (216, Fig. 2 & [0041] discloses an imaging device camera capturing a variety of angles including the rear of the vehicle)(Examiner submits ‘visual range camera’ is viewed as a camera that operates in the visible wavelengths).
As to claim 16, Dudar in view of Phlegm discloses everything as disclosed in claim 12. In addition, Dudar discloses analyzing the remediation operations after executing the remediation operations. (Examiner submits Fig. 3 is a cyclical process)
As to claim 17, Dudar in view of Phlegm discloses everything as disclosed in claim 12. In addition, Dudar discloses wherein the identifying the one or more characteristics of the released chemical, includes a chemical composition of a cloud of the released chemical, a size of the cloud (See Fig. 3 wherein presence is sufficient to denote size), an orientation of the cloud, and an origin of the cloud. 




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (U.S. Publication 2019/0285019) in view of Phlegm et al. (U.S. Publication 2014/0020763) as applied in claim 1, above further in view of Varku (U.S. Publication 2008/0155241)
As to claim 2, Dudar in view of Phlegm discloses everything as disclosed in claim 1 but is silent to wherein the output control member comprises at least one programmable control logic device in communication with the controller.
However, Varku’s [0001-0003] discloses wherein the output control member comprises at least one programmable control logic device in communication with the controller.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Dudar in view of Phlegm’s disclosure to include the above limitations in order to manage a complex network of systems and subsystems. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (U.S. Publication 2019/0285019) in view of Phlegm et al. (U.S. Publication 2014/0020763) as applied in claim 2, above further in view of Huseynov et al. (U.S. Publication 2017/0089800)
As to claim 3, Dudar in view of Phlegm discloses everything as disclosed in claim 2 but is silent to wherein the output control member is in communication with line/point detectors.
However, Huseynov’s [0002] discloses wherein the output control member is in communication with line/point detectors.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Dudar in view of Phlegm’s disclosure to include the above limitations in order to provide more precise leak location information. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (U.S. Publication 2019/0285019) in view of Phlegm et al. (U.S. Publication 2014/0020763) as applied in claim 1, above further in view of Haviland (U.S. Publication 2011/0186657)
As to claim 4, Dudar in view of Phlegm discloses everything as disclosed in claim 1 but is silent to wherein the mitigation member comprises at least one selected from the group consisting of a water curtain; a water monitor; a water cannon; a sprinkler; a heating, ventilation, and air conditioning (HVAC) isolation device, and electrostatic shock dissipation device; and an acid dump.
However, Haviland’s [0001, 0031-0040] discloses wherein the mitigation member comprises at least one selected from the group consisting of a water curtain; a water monitor; a water cannon; a sprinkler; a heating, ventilation, and air conditioning (HVAC) isolation device, and electrostatic shock dissipation device; and an acid dump. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Dudar in view of Phlegm’s disclosure to include the above limitations in order to provide mobile fire protection and containment resources. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (U.S. Publication 2019/0285019) in view of Phlegm et al. (U.S. Publication 2014/0020763) as applied in claim 1, above further in view of Farahani (U.S. Publication 2016/0295089)
As to claim 5, Dudar in view of Phlegm discloses everything as disclosed in claim 1 but is silent to wherein the controller is programmed with one or more cloud detection algorithms.
However, Farahani’s [0056] discloses wherein the controller is programmed with one or more cloud detection algorithms.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Dudar in view of Phlegm’s disclosure to include the above limitations in order to access enhanced processing and memory database capabilities. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (U.S. Publication 2019/0285019) in view of Phlegm et al. (U.S. Publication 2014/0020763) as applied in claim 14, above further in view of DITTBERNER et al. (U.S. Publication 2018/0292286)
As to claim 15, Dudar in view of Phlegm discloses everything as disclosed in claim 14 but is silent to wherein two or more cameras are controlled to capture a 3D image of the released chemical to provide a 3D direction of the released chemical.
However, DITTBERNER’s [0019, 0048] & Fig. 4B discloses wherein two or more cameras are controlled to capture a 3D image of the released chemical to provide a 3D direction of the released chemical. (See Fig. 4B & [0019, 0048] disclosing capturing a 3D-model used to identify locations where gas concentrations measurements should be carried out due to obstruction and wind flow patterns)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Dudar in view of Phlegm’s disclosure to include the above limitations in order to ascertain gas concentration condition in the presence of obstructions and changing weather patterns. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (U.S. Publication 2019/0285019) in view of Phlegm et al. (U.S. Publication 2014/0020763) as applied in claim 12, above further in view of Moiseev et al. (U.S. Publication 2013/0191681)
As to claim 18, Dudar in view of Phlegm discloses everything as disclosed in claim 12 but is silent to identifying false input signals to avoid remediation operations associated with a chemical release determination based on the false input signals.
However, Moiseev’s Abstract & [0009-0015] discloses identifying false input signals to avoid remediation operations associated with a chemical release determination based on the false input signals.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Dudar in view of Phlegm’s disclosure to include the above limitations in order to avoid catastrophic disasters due to input error (See Abstract, Background of the Invention)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (U.S. Publication 2019/0285019) in view of Phlegm et al. (U.S. Publication 2014/0020763) as applied in claim 12, above further in view of Sengupta et al. (U.S. Publication 2012/0107173)
As to claim 19, Dudar in view of Phlegm discloses everything as disclosed in claim 12 but is silent to determining whether a cloud of the released chemical is outside a boundary; and stopping the remediation operations when the cloud is outside the boundary.
However, Sengupta’s [0014, 0017-0020], & Fig. 1 discloses determining whether a cloud of the released chemical is outside a boundary; and stopping the remediation operations when the cloud is outside the boundary.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Dudar in view of Phlegm’s disclosure to include the above limitations in order to protect broader areas from containment exposure. 
CONCLUSION
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Mon-Thurs 5:30am-5:30pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661